Per Curiam.
Defendant was convicted upon his plea of guilty of the crime of breaking and entering a service station with intent to commit a larceny therein contrary to MCLA § 750.110 (Stat Ann 1968 Cum Supp § 28.305). He was assisted at his arraignment by counsel and his plea was determined to have been given freely and voluntarily with full knowledge of the potential consequences thereof. *524He was sentenced to a term of 1-1/2 to 10 years in prison. Appellate counsel was appointed and defendant appealed.
Defendant asserts that the court erred in accepting his plea of guilty when he was not fully apprised of the consequences of waiving a jury trial. An examination of the transcript of the arraignment indicates that defendant was fully informed of the consequences of a guilty plea, and that he entered his plea knowingly and intelligently. .
There was no error in the acceptance of the plea of guilty.
Affirmed.